Citation Nr: 0942794	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  

His DD Form 214 indicates that he served as light weapons 
infantryman during the Vietnam War and thus his account of 
his exposure is credible and entirely consistent with the 
circumstances of his service.  However neither hearing loss, 
according to the threshold standards of 38 C.F.R. § 3.385, or 
tinnitus were present at any time during service, at the time 
of discharge, or within a year thereafter.  

In June 2005, the Veteran was referred for VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not his current hearing loss and tinnitus could be related to 
service.  However he has challenged the adequacy of that 
examination, on the basis that the VA examiner erroneously 
reported that he had post-service noise exposure as an 
electrician.  Although the examiner concluded that it was 
less likely as not that hearing loss and tinnitus were caused 
by military-related trauma, this conclusion was based solely 
on his review of normal auditory findings at the Veteran's 
separation physical.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has indicated in Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992), that hearing loss disability by the standards 
of 38 C.F.R. § 3.385 is not required during service, only 
currently.  Ledford, 3 Vet. App. at 89.  In fact, the laws 
and regulations do not specifically require complaints of or 
treatment for hearing loss during service in order to 
establish service connection.  Id.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993) (where the Court held that, 
even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service).

In this case, the Veteran's military occupational specialty 
as a light weapons infantryman coupled with the absence of 
any significant post-service noise-exposure, raises 
significant questions regarding the etiology of his hearing 
loss and tinnitus.  Therefore, a more definitive medical 
opinion is needed before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  Specifically, the examiner should provide an 
opinion as to whether the type, degree, and pattern of the 
Veteran's hearing loss and tinnitus is consistent with his 
history of noise exposure during military service which ended 
in 1968, 40 years prior.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his hearing loss and 
tinnitus and to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should be afforded a VA 
ear and audiologic examination by an 
audiologist who has not heretofore seen 
or examined the Veteran.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be performed, 
and the audiologist should review the 
results of any testing prior to 
completing the report.  All pertinent 
diagnoses should be provided.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  He/she 
should also set forth numeric values for 
the pure tone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz.  The reported 
numeric values and speech recognition 
scores (Maryland CNC test) must be in 
conformity with the requirements of 38 
C.F.R. § 3.385.  The audiologist should 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently shown hearing loss or tinnitus 
is attributable to the Veteran's period 
of military service or whether such a 
causal relationship is unlikely (i.e., a 
probability of less than 50 percent).  A 
rationale should be provided for all 
opinions expressed.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

